Citation Nr: 1824259	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-34 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel



INTRODUCTION

The Veteran had a period of Active Duty for Training (ACDUTRA) from February 1986 to July 1986 and a period of active duty from January 1991 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back disability, a left knee disability, and a psychiatric disability.  

The evidence of record is not clear as to when his alleged injuries occurred and whether the Veteran has a current disability that is related to his active duty service.  The Veteran stated in a March 2011 statement that he injured his back during "drill" while he served with the National Guard.  A January 2013 clinic note from a VA physician stated that the Veteran injured his knee during "military service."  

When a claim is based on a period of Reserve or National Guard service, it must be shown that the individual concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty (on Reserve ACDUTRA/INACDUTRA or during federalized National Guard service). Otherwise, the period would not qualify as "active military, naval, or air service" and the claimant would not achieve "veteran status" for purposes of that claim.  See 38 U.S.C. § 101 (2)-(24). 

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C. §§ 316 , 502, 503, 504, 505.  38 C.F.R. § 3.6 (c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007).  Hence, for the Veteran's National Guard service, only periods of Federalized service are qualifying service for the purpose of VA compensation benefits.

It is not clear from the record whether the Veteran's disabilities are related to his periods of Federalized service.  Due to the conflicting medical evidence in the record, a remand is necessary.

Additionally, the Veteran has provided some recent VA and private treatment records which were not already associated with the claims file.  The RO should take the necessary steps to obtain all VA and private treatment records for the Veteran related to his claimed disabilities.  

Finally, it does not appear that the Veteran underwent a VA examination for his claim for service connection for an acquired psychiatric disability.  VA treatment records indicate that the Veteran has received post-service mental health treatment.  However, it is unclear whether he has a current psychiatric disability related to his active duty service.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any diagnosed psychiatric disorders.   

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and attempt to obtain records for any treatment the Veteran received from any VA or private physician or facility related to the claimed disabilities, and associate any records located with the claims file.  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The Veteran should be asked to submit copies of any pertinent records in his possession.

2. Arrange for the Veteran to undergo a VA back examination.

The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.

For each back disability diagnosed, determine whether it is at least as likely (a 50 percent or greater probability) as not that the disability is related to his active duty military service.

The examiner must discuss the lay statements of injury that the Veteran received during his National Guard duty.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

3. Arrange for the Veteran to undergo a VA knee examination.

The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.

For each knee disability diagnosed, determine whether it is at least as likely (a 50 percent or greater probability) as not that the disability is related to his active duty military service.

The examiner must discuss the lay statements of injury that the Veteran received during his National Guard duty.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

4. Arrange for the Veteran to undergo a VA psychiatric examination.

The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.

For each psychiatric disability diagnosed, determine whether it is at least as likely (a 50 percent or greater probability) as not that the disability is related to his active duty military service.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




